UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-4956


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIOMBE N. STAFFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cr-00030-MR-1)


Submitted:   June 15, 2012                    Decided:    July 24, 2012


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Henderson Hill, Executive Director, Ann L. Hester, Assistant
Federal Defender, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant.          Anne M.
Tompkins, United States Attorney, Charlotte, North Carolina,
Thomas M. Kent, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tiombe    Stafford        appeals         her    conviction   and    sentence

for   possession    with   intent         to       distribute   cocaine,      21    U.S.C.

§ 841(a)(1).    We affirm her conviction, but vacate her sentence

and remand for resentencing.

           First, Stafford contends that she was deprived of her

Sixth   Amendment    right      to   counsel          because   the    district       court

failed to obtain a valid waiver of counsel and allowed Stafford

to represent herself.

           The Sixth Amendment guarantees not only the right to

be    represented   by     counsel,        but        also    the     right    to   self-

representation.       Faretta        v.    California,          422    U.S.    806,    819

(1975).    The decision to represent oneself must be knowing and

intelligent.        Id.    at    835.              Courts     must    entertain       every

reasonable presumption against the waiver of counsel.                          Brewer v.

Williams, 430 U.S. 387, 404 (1977).                          The determination of a

waiver of the right to counsel is a question of law, and, thus,

is reviewed de novo.       United States v. Singleton, 107 F.3d 1091,

1097 n.3 (4th Cir. 1997).

           An assertion of the right to self-representation must

be: (1) clear and unequivocal; (2) knowing, intelligent, and

voluntary; and (3) timely.                United States v. Frazier-El, 204

F.3d 553, 558 (4th Cir. 2000).                       While a district court must

determine if a waiver of counsel is knowing and intelligent, no

                                               2
particular interrogation of the defendant is required, so long

as the district court warns the defendant of the dangers of

self-representation so that she makes her choice with her eyes

open.      United States v. King, 582 F.2d 888, 890 (4th Cir. 1978).

We   have    reviewed     the     proceedings        and     find    that       Stafford     was

adequately     warned       of    the   dangers       of     self-representation            and

knowingly     and    voluntarily        waived       her    right     to    counsel.         Id.

Additionally, the district court prudently required Stafford to

proceed     with    hybrid       representation--appointing                an    attorney    to

serve as her standby counsel.                      Such a decision was within the

district court’s discretion.               McKaskle v. Wiggins, 465 U.S. 168,

176 (1984).

             Next, Stafford contends that the district court erred

when it ordered her to reimburse the government for the services

of   her    court-appointed         attorneys.             On   this       contention,       the

government concedes error.

             In    United    States       v.    Moore,      666     F.3d    313    (4th     Cir.

2012), we noted that under the Criminal Justice Act, 18 U.S.C. §

3006A, the government must provide adequate legal representation

to criminal defendants charged with a federal felony who are

unable to pay, but if the district court subsequently finds that

the defendant “‘is financially able to obtain counsel or to make

partial      payment        for     the        representation,’”             repayment       is

authorized        under   subsection        (f).           Moore,    666        F.3d   at   321

                                               3
(quoting 18 U.S.C. § 3006A(c)).                   Subsection (f) authorizes a

district court to order repayment of attorneys’ fees “[w]henever

. . . the court finds that funds are available for payment from

or on behalf of a person furnished representation.”                               18 U.S.C.

§ 3006A(f).

             In   Moore,      we    held   that    to    order           reimbursement    of

attorneys’ fees, the district court must “find[] that there are

specific funds, assets, or asset streams (or the fixed right to

those funds, assets or asset streams) that are (1) identified by

the court and (2) available to the defendant for the repayment

of the court-appointed attorneys’ fees.”                      666 F.3d at 322.           We

noted    that     the    district     court       made       no    findings       that   the

defendant was “financially able . . . to make partial payment

for    the   representation”         or    that    funds          were    “available     for

payment.”       Id. at 323 (internal quotation marks omitted).                            We

also noted that, in the absence of such findings, the district

court simultaneously concluded that the defendant was unable to

pay a fine or interest.             Id.    Finding that the district court’s

reimbursement order conflicted with the statutory requirements,

we    vacated     that    portion     of    the    judgment          and    remanded     for

resentencing.      Id. at 324.

             Similarly, the district court here made no findings

regarding    Stafford’s        ability     to   reimburse          the     government    for

attorneys’      fees     or   the   availability        of    such       funds.     To   the

                                            4
contrary, the district court concluded that Stafford was unable

to pay a fine or interest.           Because Stafford’s reimbursement

order is of the same type we rejected in Moore, we vacate that

portion    of   the     district   court’s    judgment         and    remand   for

resentencing.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented    in     the    materials

before    the   court   and   argument    would   not    aid    the    decisional

process.

                                                           AFFIRMED IN PART,
                                                            VACATED IN PART,
                                                                AND REMANDED




                                      5